The plaintiff in error, for convenience referred to as the defendant, was by information charged with robbery by the use of firearms, was convicted, and his punishment fixed at imprisonment in the state penitentiary for eight years, and by transcript has appealed.
The record in this case was filed on September 2, 1931; no brief has been filed in support of the defendant's assignment of errors. The record has been carefully examined, and we hold that the information stated facts sufficient to advise the defendant of the charge against him, and that there are no fundamental errors in the transcript.
The case is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 99